Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on June 23, 2022 amends claims 4, 7, 13, and 17, cancels claims 1, 16, 18, and 19, and adds new claim 20.  Claims 4, 7, 10, 13, and 17 and 20 are pending.

Response to Arguments
Applicant's arguments filed on June 23, 2022 regarding the newly presented claim limitations have been fully considered but are not persuasive with respect to claims 4, 7, 10, 13, and 17, which are taught by the combination of Carmack and Anderson as shown in the rejections that follow. 

Claim Objections
Claims 17 and 20 are objected to because of the following informalities:
In the first clause of claim 20, the words “includes the data set” should be rewritten as “includes a data set”.
In the first clause of claim 20, the words “whether the database includes a data set of which the second data indicates variation to the first deviation amount;” should be rewritten as “whether the database includes a data set of which the second data indicates a variation to the first deviation amount;”
In the second clause of claim 20, the words “when the database includes a data set of which the second data indicates variation to the first deviation amount” should be rewritten as “when the database includes the data set of which the second data indicates the variation to the first deviation amount.”
In the second clause of independent claim 17, the words “second data indicating deviation amounts associated” should be rewritten as “second data indicating deviation amounts and variation in the deviation amounts associated” so that claim 20 is free from antecedent basis issues.
Appropriate corrections are required to properly address antecedent basis issues.  Examiner will examine the merits of the claims based on the foregoing changes.  

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4, 7, 10, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carmack et al. (US 10,466,700) in view of Anderson et al. (US 2020/0122830).
	Regarding independent claim 17, Carmack teaches an aircraft flight control apparatus for controlling an aircraft, the aircraft flight control apparatus being located away from the aircraft, the aircraft including a navigation unit installed thereon, the navigation unit including a sensor that measures a position of the aircraft and being configured to provide the aircraft with a navigation position that is the measured position, the navigation position being corrected based on a position obtained from a GPS signal, the aircraft being configured to fly along a scheduled flight route using the navigation position provided from the navigation unit, the aircraft flight control apparatus comprising: (see Carmack at col. 7 lines 1-10 in conjunction with Fig. 1 which discloses that the UAV 110 may receive location data and/or a navigation route related to the source 120 and destination 130 from servers 112.  Examiner notes that servers 112 are located away from the UAV 110.  Also, see Carmack at col. 14 lines 47-51 which discloses the UAV 300 may include a number of navigation devices, sensors, antennas, communication links, and other systems to aid in navigating the UAV 300; Carmack at col. 14 lines 47-51 further discloses that a GPS receiver 304 may be installed in the UAV 300; Carmack at col. 14 lines 53-60 also discloses that the management system 302 may also store the GPS data and, accordingly, generate a flight state.)
a determining unit configured to determine, when detecting that a deviation amount of the flight track measured by the radar from the scheduled flight route of the aircraft gradually increases, whether the aircraft receives a spoofed signal as the GPS signal; and a storage unit including a database comprising: first data indicating types of damages of the navigation unit; and second data indicating deviation amounts associated with the types of damages of the navigation unit in the first data, wherein the determining unit is configured to: when detecting that the deviation amount increases to a first deviation amount, check whether the first deviation amount matches one of the deviation amounts in the second data associated with the types of damages of the navigation unit in the first data (see Carmack at col. 23 lines 7-15 which discloses that Fig. 7 illustrates an example flow for detecting whether GPS data may be spoofed (or, similarly, whether other navigation or non-navigation data may be trusted) based on data generated by using optical sensors of the UAV and that the operations of the example flow may be described as being performed by the UAV (or the computer system thereof).   Carmack at col. 23 lines 7-15 further discloses that some or all of the operations of FIG. 7 may be performed at a central station or distributed between the UAV and the central station.  Further, see Carmack, at col. 23 line 51 to col. 25 line 43, which discloses discrepancies associated with objects recognized in images taken by a UAV against stored data (e.g., from local memory of the UAV or from storage associated with the central station) and that if the two images are inconsistent or a discrepancy between the two is unacceptable, potential spoofing may be detected; see also Carmack at Fig. 4 element 430 depicting a central station.  Carmack at col. 23 lines 56-60 further discloses that objects that are detected in an image may be compared against known objects which are accessed from a data store.  Carmack at col. 24 lines 16-24 discloses that a determination may be performed as to whether a detected discrepancy may be acceptable.  Carmack at col. 24 lines 16-43 discloses that the UAV may compute and compare the discrepancy to a threshold and that the threshold may be adjusted.  Examiner maps the data of known objects stored in a storage associated with the central station to the database.  Examiner maps the negative effects of spoofing to the recited damages.  Examiner maps the one or more objects detected or recognized within a captured image to the recited first data of types.  Examiner maps the degree of inconsistency between the captured image to the known image to the recited second data of deviation amounts associated with the types.  
Carmack at col. 11 lines 1-13 discloses that the central station may be a component of the backend system of the electronic marketplace, may be hosted on the servers 122, and may be configured to monitor and manage the deployment of UAVs and certain aspects of UAV operations.  Also, see Carmack at col. 41 lines 1-15 in conjunction with Fig. 15 which discloses an example environment 1500 capable of implementing the various structures and functions and that examples of the environment include client devices such as personal computers or any other computing device.  Also, see Carmack, at col. 3 lines 45-50, which discloses that if a discrepancy is detected beyond an acceptable value, the UAV may determine that the GPS data is spoofed.  Examiner notes that certain values of discrepancies are determined by the UAV to be related to spoofing.  Examiner maps the discrepancy detection beyond an acceptable value to the amount of deviation that gradually increases.  Also, see Carmack, at col. 8 lines 3-11, in conjunction with Fig. 6, which discloses that if a direct discrepancy at any point (e.g., an instantaneous conflict) is detected between the navigation data and the GPS data (e.g., opposite cardinal directions, different altitudes), the GPS data may be determined to be spoofed.  Similarly, if a discrepancy over time is detected (e.g., a state conflict where the GPS data and the navigation data show different or diverging flight paths over time), the GPS data may be determined to be spoofed.  Carmack, at col. 8 lines 41-42, further discloses that different types of discrepancies may exist and may indicate that the GPS data may be spoofed.  Carmack at col. 13 lines 36-50, discloses that the UAV 210 may provide an image of a ground location and/or GPS data (or at least a signal strength value corresponding to the received GPS data) to the central station 220 with an indication that spoofing may have been detected and that the central station 220 may request a second image of the same location from the second UAV 212.  Carmack at col. 13 lines 36-50 discloses that if the second UAV 212 provides the second image with an indication that no spoofing was detected at that location, the central station 220 may compare the two images and that an object detected in one, but not in the other image, may be identified as the potential source of spoofing.  Carmack at col. 13 lines 47-50 further discloses that this process may be iteratively repeated over multiple images from multiple UAVs and associated indications of spoofing or lack thereof to identify the source with a high likelihood.  Carmack at col. 23 lines 56-60 further discloses that objects that are detected in an image may be compared against known objects which are accessed from a data store.  Carmack at col. 24 lines 16-24 discloses that a determination may be performed as to whether a detected discrepancy may be acceptable.  Examiner maps the servers, client device, and/or computing device of a central station to the determining unit.)
and determine that the aircraft receives the spoofed signal as the GPS signal when the first deviation amount does not match any one of the deviation amounts in the second data associated with the types of damages of the navigation unit in the first data, and wherein the aircraft flight control apparatus further includes a controlling device configured to, in response to the determining unit determining that the GPS signal is the spoofed signal, control the aircraft to fly without using the GPS signal. (see Carmack at col. 23 lines 7-15 and at Fig. 7, which discloses that some or all of the operations of FIG. 7 (which discloses detecting potential GPS spoofing and performing the corrective action), may be performed at a central station or distributed between the UAV and the central station.  Furthermore, see Carmack, at col. 23 line 51 to col. 25 line 43, which discloses discrepancies associated with objects recognized in images taken by a UAV against stored data (e.g., from local memory of the UAV or from storage associated with the central station) and that if the two images are inconsistent or a discrepancy between the two is unacceptable, potential spoofing may be detected; Examiner notes that when the discrepancy is not within the acceptable limits, this indicates a spoofing situation which corresponds to the degree or amount of deviation in the presence of similar objects between the captured image and the stored image.  Furthermore, see Carmack at col. 10 lines 3-8 which discloses that regardless of the technique implemented to detect the spoofing, the UAV 110 may perform various corrective actions once spoofing is detected and that the UAV 110 may autonomously fly for at least a portion of the flight independently without using GPS data.)
Carmack does not expressly disclose the aircraft flight control apparatus comprising: a radar configured to measure a position of the aircraft to acquire a flight track of the aircraft; which in a related art Anderson teaches (see Anderson at [0194] which discloses that a GPS signal may be replaced by location data provided based on radar.  Anderson at [0194] further discloses that the location data may be provided by a base station equipped with radar that is able to identify the UAV in its radar field and that the location of the UAV can be calculated by the control station based on the radar data in combination with the control station's knowledge of its own position.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a radar configured to measure a position of the aircraft to acquire a flight track of the aircraft, as taught by Anderson.  
One would have been motivated to make such a modification in an embodiment in which a GPS signal may be denied, as suggested by Anderson at [0194].  

Independent claim 13 is directed to a method that is configured to perform the steps recited in the apparatus of claim 17.  The cited portions of Carmack and Anderson used in the rejection of claim 17 teach the limitations recited in the method of claim 13.  Therefore, claim 13 is rejected under the same rationale as stated for claim 17 above.  

Regarding claim 4, the modified Carmack teaches the aircraft flight control apparatus according to claim 1, wherein the aircraft comprises an unmanned aircraft (see Carmack, at each of Figs. 1-4, which depicts an unmanned aerial vehicle (UAV).  Also, see Carmack at col. 2 lines 42-46, which discloses that although examples herein may refer to unmanned vehicles and/or aerial vehicles for illustration, it should be appreciated that such examples are merely illustrative and may be similarly applied to manned / unmanned vehicles and/or aerial / non-aerial vehicles.)
Regarding claim 7, the modified Carmack teaches the aircraft flight control apparatus according to claim 1, wherein the GPS signal comprises a global positioning system signal (see Carmack, at col. 14, lines 50-60,  which discloses use of a GPS receiver 304 which receives GPS data from a source external to the UAV 300.)
Claim 10 is substantially the same as claim 7 and is rejected under the same rationale as stated for claim 7 above.
	



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661